Citation Nr: 1102897	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  10-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to a rating in excess of 30 percent for asbestos 
related pleural disease, pulmonary fibrosis for accrued benefit 
purposes.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) for accrued benefit purposes.

4.  Entitlement to special monthly compensation based on the need 
for aid and attendance or at the housebound rate for accrued 
benefit purposes.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1946 to 
December 1948.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2009 and February 2010 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in June 2009.

2.  The Veteran's death certificate lists the immediate cause of 
death as adenocarcinoma of the lung; and lists pulmonary fibrosis 
as a significant condition contributing to death but not 
resulting in the underlying cause.

3.  At the time of the Veteran's death, service connection had 
been established for asbestos related pleural disease, pulmonary 
fibrosis as 30 percent disabling; tinnitus as 10 percent 
disabling; nicotine dependence as 10 percent disabling; and a 
scar on the left anterior chest wall as zero percent disabling.

4.  The Veteran's adenocarcinoma of the lung was not causally or 
etiologically related to his military service or to any of his 
service-connected disabilities.  

5.  The competent evidence fails to demonstrate that the 
Veteran's service-connected asbestos related pleural disease, 
pulmonary fibrosis; tinnitus; nicotine dependence, and scar on 
the left anterior chest wall contributed to his cause of death.

6.  The last pulmonary function testing in October 2005 showed 
that the Veteran's asbestos related pleural disease, pulmonary 
fibrosis was productive of pulmonary function tests showing FEV-1 
of 56 to 70 percent predicted; no pulmonary function testing 
results are of record for the pertinent appeal period.

7.  The Veteran's service-connected disabilities did not preclude 
substantially gainful employment.

8.  The Veteran's service-connected disabilities did not render 
him so helpless as to require the regular aid and attendance of 
another person to perform personal care functions of everyday 
living or to protect himself from the hazards and dangers 
incident to the daily environment.

9.  The Veteran did not have a single service-connected 
disability rated as 100 percent disabling and was not shown to be 
permanently housebound as a result of his service-connected 
disabilities.




CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2010).

2.  For purposes of accrued benefits, the criteria for a rating 
in excess of 30 percent rating for asbestos related pleural 
disease, pulmonary fibrosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.14, 4.97, Diagnostic Code 6844 (2010).

3.  For purposes of accrued benefits, the criteria for an award 
of TDIU are not met.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 3.1000, 4.15, 4.16 (2010).

4.  For purposes of accrued benefits, the criteria for an award 
of special monthly compensation based upon the need for the 
regular aid and attendance of another person or due to housebound 
status have not been met.  38 U.S.C.A. §§ 103(c), 1155, 1502, 
1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.4(b)(2), 
3.50(a), 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 
      
The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  In 
the context of a claim for DIC benefits, the VCAA notice must 
include (1) a statement of the disabilities, if any, for which 
the Veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-
353 (2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that the appellant was apprised of VA's duties to 
both notify and assist in correspondence dated in August 2009, 
before the AOJ's initial adjudication of the claims.  

Specifically regarding VA's duty to notify, the notification to 
the appellant apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the her behalf.  It 
included the criteria for assigning disability ratings and for 
award of an effective date, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues on appeal and 
the text of the relevant portions of the VA regulations.
Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and obtained a medical opinion in furtherance of her cause of 
death claim.  VA has no duty to inform or assist that was unmet.

A VA opinion with respect to the issue of service connection for 
the cause of the Veteran's death was obtained in September 2009.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the September 2009 VA opinion obtained in this case was 
sufficient, as it was predicated on a full reading of the VA 
medical records in the Veteran's claims file.  It considers all 
of the pertinent evidence of record and provides an explanation 
for the opinion stated.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue of service connection for the 
cause of the Veteran's death has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Analysis

	A.  Cause of Death

The appellant contends that the Veteran's service-connected 
asbestos related pleural disease, pulmonary fibrosis caused his 
death from adenocarcinoma of the lung.

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312(a) (2010).  This question will be resolved by the 
use of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2010).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2010).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected are 
the same standards and criteria employed for determining whether 
a disability is service connected generally, i.e., while the 
veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues 
involved in a claim for Dependency and Indemnity Compensation 
[DIC] are decided without regard to any prior disposition of 
those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 
(2010).

Service connection may be established for a current disability in 
several ways including on a direct basis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  Direct service 
connection may be established for a current disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(a), 
(b), (d) (2010).  Establishing direct service connection for a 
disability which has not been clearly shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in service; 
and, (3) a relationship or connection between the current 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) 
(2010); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).
Post-service treatment records indicate that the Veteran was 
initially diagnosed with rectal adenocarcinoma in January 2004.  
A VA examination in August 2004 shows that the Veteran's rectal 
adenocarcinoma was metastatic.  A VA treatment record dated in 
September 2005 shows that the Veteran had adenocarcinoma of the 
lung, colonic origin.  

The Veteran died in June 2010.  The cause of death shown on the 
Certificate of Death was adenocarcinoma of the lung.  Pulmonary 
fibrosis was listed as a significant condition that contributed 
to death but did not result in the underlying cause of death.  At 
the time of the Veteran's death, he was service connected for 
asbestos related pleural disease, pulmonary fibrosis evaluated as 
30 percent disabling; tinnitus evaluated as 10 percent disabling; 
nicotine dependence evaluated as 10 percent disabling; and a scar 
on the left anterior chest wall evaluated as zero percent 
disabling.

The appellant contends that service connection for the Veteran's 
cause of death is warranted since pulmonary fibrosis is listed as 
a significant condition that contributed to death and the Veteran 
was service connected for pulmonary fibrosis at the time of his 
death.

In connection with a claim for lung cancer that was denied by the 
RO in January 2006 and not appealed by the Veteran, a VA medical 
opinion was obtained.  The examiner indicated a review of the 
Veteran's medical records.  The examiner observed that in 
November 2005, the Veteran underwent a video thorascopic 
procedure to remove some left lung nodules; one of them returned 
as a mucinous adenocarcinoma and the origin was found to be from 
his colon (rectal) cancer.  There was another wedge resection 
that showed fibrosis, but no cancer was noted.  The pathology 
report did specifically mention that the lung cancer had a 
colonic origin.  Therefore, the Veteran's lung cancer had no 
relationship to his pulmonary fibrosis, because the lung cancer 
had its origin from his colon cancer, specifically the rectal 
cancer.  The examiner concluded that there appeared to be no 
correlation between the Veteran's pulmonary fibrosis and his lung 
cancer.

VA obtained a medical opinion in September 2009.  The Veteran's 
claims file was reviewed.  The examiner observed that the 
Veteran's cause of death was cancer of the lung with contributing 
factors being pulmonary fibrosis.  The examiner reported that a 
review of the records showed that a right-sided calcified pleural 
plaque was noted on recent CT scanning, which would be indicative 
of previous asbestos exposure.  The Veteran did not have specific 
lung cancer.  The Veteran appeared to have metastatic cancer 
affecting the lungs from his rectal cancer; that was documented 
numerous times.  The Veteran also appeared to be in poor health 
with numerous other medical issues, and was having natural 
progression of disease with age, with major contributing factors 
being so many other medical issues.  The Veteran's health was 
slowly declining.  The Veteran had been admitted into the VA 
facility earlier that year with diagnoses of possible METS to the 
brain; weakness; facial droop; slurred speech; vasogenic edema; 
atrial fibrillation; neutropenia; peripheral neuropathy; 
palliative care; delirium; and hypertension.  Based on the 
Veteran's history and physical examination in April 2009, it was 
reported that he had no chest pain or shortness of breath, but 
his overall health was declining progressively.  The examiner 
reported that after reviewing all documentation, it appeared that 
the Veteran did have obstructive and restrictive pulmonary 
disease, based on pulmonary function testing.  However, the 
pulmonary plaque that he had on the right side was an isolated 
issue, and in many cases, those pulmonary plaques did not cause 
significant respiratory symptomatology unless they were quite 
large.  He appeared to have other pulmonary issues that were 
present.

The examiner opined that after reviewing all documentation, it 
was less likely that the Veteran's asbestos related pulmonary 
disease/pulmonary fibrosis was a major contributing factor to his 
demise, and likewise, did not materially play into his demise, as 
did his other medical issues.  Natural progression of disease 
with age due to so many other medical issues and his rectal 
cancer which was metastatic to the lung and brain played major 
roles.  The isolated pulmonary plaque secondary to asbestos 
exposure was less likely a major factor.  

No medical professional has provided any opinion indicating that 
the Veteran's pulmonary fibrosis caused his death or that his 
adenocarcinoma of the lung was secondary to his service-connected 
pulmonary fibrosis.  

Based on a review of the evidence, the Board finds that service 
connection for the cause of the Veteran's death is not warranted.  
Initially, the Board finds that the evidence does not show that 
the Veteran's immediate cause of death, adenocarcinoma of the 
lung, was related to his military service.  There is no medical 
evidence to indicate that any in-service event, injury, or 
disease caused the Veteran's lung cancer.  As noted above, the RO 
denied service connection for lung cancer in January 2006 rating 
decision; the Veteran did not appeal.  The November 2005 VA 
examiner provided a thorough and well-reasoned rationale for his 
opinion that the Veteran's lung cancer was not related to his 
service-connected asbestos related pleural disease, pulmonary 
fibrosis.  There are no opinions to the contrary.  A review of 
the evidence indicates that the origin of the Veteran's lung 
cancer was his rectal cancer, which metastasized.  Thus, based on 
a review of the evidence, the Board finds that the Veteran's 
immediate cause of death, adenocarcinoma of the lung was not 
related to his military service, including being the result of 
the Veteran's service connected asbestos related pleural disease, 
pulmonary fibrosis. 

Additionally, the Board finds that the evidence does not show 
that the Veteran's service-connected pulmonary fibrosis 
contributed substantially or materially to his death; that it 
combined to cause death; or that it aided or lent assistance to 
the production of death.  The only medical opinion of record, 
that of the September 2009 VA examiner, indicates that the 
Veteran's service-connected asbestos related pleural disease, 
pulmonary fibrosis was not a major contributing factor and did 
not materially cause the Veteran's death.  There are no medical 
opinions to the contrary.

The Board acknowledges that the Veteran's Certificate of Death 
clearly shows that pulmonary fibrosis was listed as a significant 
condition contributing to but not resulting in the underlying 
cause of death.  However, in order for a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To determine that the Veteran's  
service-connected asbestos related pleural disease, pulmonary 
fibrosis disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  In this case, as described in detail above, the 
evidence does not show that the Veteran's service-connected 
asbestos related pleural disease, pulmonary fibrosis was the 
immediate or underlying cause (adenocarcinoma of the lung), or 
was etiologically related to his lung cancer.  Additionally, the 
evidence does not show that in contributed substantially or 
materially, combined to cause his death, or aided or lent 
assistance to the production of death.  The VA examiner provide a 
thorough and well-reasoned opinion explaining that the Veteran's 
isolated pleural plaque did not cause his death.  The Board 
observes that it is not sufficient to show that the Veteran's 
service- connected asbestos related pleural disease, pulmonary 
fibrosis casually shared in producing death; rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2010).  No causal connection has been shown.  The 
medical evidence of record, as observed by the VA examiner, shows 
that the Veteran's rectal cancer, which is not service connected, 
nor has the appellant contended should be service-connected, 
metastasized to his lung.  

The Board also finds that none of the Veteran's other service-
connected disabilities of tinnitus, nicotine dependence, or a 
scar on the left anterior chest wall caused the Veteran's death.  
The appellant has not contended, nor does the evidence show, that 
the adenocarcinoma of the lung was the result of tinnitus, 
nicotine dependence, or a scar on the left anterior chest wall.  
With regards to the Veteran's nicotine dependence, the evidence 
shows that the Veteran quit smoking in the 1950s; no medical 
professional has provided any opinion indicating that the 
Veteran's lung cancer was due to his history of smoking.  Rather, 
as discussed in detail above, the evidence indicates that cancer 
in the Veteran's lungs was metastasized from his rectal cancer.  
Therefore, based on a review of the evidence, the Board finds 
that none of the Veteran's service-connected disabilities caused 
his death.

The Board acknowledges the appellant's belief that the Veteran's 
death was caused by his service-connected asbestos related 
pleural disease, pulmonary fibrosis.  The appellant is not 
competent to state that her husband's service-connected asbestos 
related pleural disease, pulmonary fibrosis caused his death.  In 
other words, there is no indication that she possesses the 
requisite medical knowledge or education to render a probative 
opinion involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons discussed above, the Board finds that the 
Veteran's service-connected asbestos related pleural disease, 
pulmonary fibrosis did not contribute to his cause of death.  As 
the preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule does not apply, and the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death is denied.  See 38 U.S.C.A §5107 
(West 2002 & Supp. 2010).

	B.  Accrued Benefits

Accrued benefits are benefits to which a Veteran was entitled at 
his death, based on evidence on file at the date of death, and 
due and unpaid, to be paid to survivors as provided by law.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).  For a 
claimant to prevail on an accrued benefits claim, the record must 
show that (i) the appellant has standing to file a claim for 
accrued benefits, (ii) the Veteran had a claim pending at the 
time of death, (iii) the Veteran would have prevailed on the 
claim if he had not died; and (iv) the claim for accrued benefits 
was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 
5121, 5101(a) (West 2002 and Supp 2010); 38 C.F.R. § 3.1000 
(2010);  Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Here, the record shows that, as the surviving spouse of the 
Veteran, the appellant has standing to file a claim for accrued 
benefits and that she did so in a timely fashion.  The record 
also shows that at the time of the Veteran's death he had claims 
pending for a rating in excess of 30 percent for asbestos related 
pleural disease, pulmonary fibrosis; entitlement to a TDIU, and 
entitlement to special monthly compensation based on the need for 
aid and attendance.  Thus, in order to prevail on accrued 
benefits claims, it must be shown that the Veteran would have 
prevailed on the claims if he had not died.

Only evidence of record at the time of the Veteran's death is 
considered in adjudicating a claim for accrued benefits.  38 
C.F.R. § 3.1000.  The Court has stated that certain documents may 
be deemed constructively of record in an accrued benefits claim 
even though physically absent from the record on the date of 
death.  Hayes v. Brown, 4 Vet. App. 353, 360- 361 (1993).

Specifically, the Hayes Court noted that the VA Adjudication 
Manual, M21-1, paragraph 5.25(b), permits certain government 
documents to be considered as being in the file at date of death 
even though actually put into the file after the date of death.  
The government documents consist of evidence in file at date of 
death.  Evidence "in file," in turn, includes the following, even 
if such reports are not reduced to writing or are not physically 
placed in the Veteran's file until after death: (1) service 
department records; (2) reports of VA hospitalization; (3) 
reports of treatment of examinations in VA medical centers 
including those in outpatient treatment folders; (4) Reports of 
hospitalization, treatment or examinations authorized by VA; and 
(5) Reports of autopsy made by VA on the date of death.  In 
addition, the Court noted that VA Manual, M21-1, paragraph 
5.25(b) states, in relevant part, that "[t]he cited regulations 
[38 C.F.R. § 3.1000(d)(4) and § 3.327(b)(1)] also provide for the 
acceptance of evidence after death for verifying or corroborating 
evidence 'in file' at death."

The Court also noted that, in accordance with a then-current VA 
regulation, any hospital report and any examination report from a 
military hospital or from a State, county, municipal or other 
government hospital or recognized private institution which 
contain descriptions, including diagnoses and clinical and 
laboratory findings, adequate for rating purposes, of the 
condition of the organs or body systems for which claim is made 
may be deemed to be included in the term "Department of Veterans 
Affairs examination."  38 C.F.R. § 3.327(b)(1) (2010).  That 
holding, however, only applied to medical examinations related to 
rating claims, not to service connection claims.  Id.  See also 
60 Fed. Reg. 27409 (May 24, 1995), which eliminated the 
requirement in 38 C.F.R. § 3.327(b)(1) that at least one VA 
examination be made in every case in which compensation benefits 
are awarded, and with it, the exceptions deemed to be included in 
the term "Department of Veterans Affairs examination."

Thus, the Court found that, taken together, these provisions from 
the VA Adjudication Manual and the Code of Federal Regulations 
may require that such reports, even though submitted after death, 
nevertheless, be considered.  

Rating for Asbestos Related Pleural Disease

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (199438 C.F.R. § ).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, 
a staged rating is not warranted in this accrued benefits claim.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Veteran's service-connected asbestos related pleural disease, 
pulmonary fibrosis, was evaluated as 30 percent disabling under 
38 C.F.R. § 4.97, Diagnostic Code 6845, chronic pleural effusion 
or fibrosis.  Restrictive lung disease rated under Codes 6840-
6845 of the VA rating schedule are rated under the General Rating 
Formula for Restrictive Lung Disease.  See 38 C.F.R. § 4.97 
(2010).

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to add 
provisions that clarify the use of pulmonary function tests 
(PFTs) in evaluating respiratory conditions.  A new paragraph (d) 
to 38 C.F.R. § 4.96, entitled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" includes a provision 
requiring PFTs to evaluate respiratory conditions except in 
certain situations.  When the PFTs are not consistent with 
clinical findings, evaluation should generally be based on the 
PFTs unless the examiner states why they are not a valid 
indication of respiratory functional impairment in a particular 
case.  38 C.F.R. § 4.96 (d)(3) (2010).

A 30 percent rating requires Forced Expiratory Volume (FEV-1) of 
56 to 70 percent predicted, or; Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC ) of 56-70 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 56 to 65 percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6844 (2010)

A 60 percent rating requires FEV-1 of 40 to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Id.  The post-
bronchodilator findings for these PFTs are the standard in 
pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 
1996) (VA assesses pulmonary function after bronchodilation).  
However, if the post-bronchodilator results are poorer than the 
pre-bronchodilator results, then the pre-bronchodilator results 
are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2010).

The Board observes that the Veteran filed his claim for an 
increased rating in May 2009.  The Veteran's representative 
submitted a letter in May 2009 informing the RO that the Veteran 
was in the terminal stages of cancer and was unable to leave his 
home or his bed and would be unable to report for a scheduled VA 
examination.  

Sadly, since the Veteran had been unable to report for a VA 
examination by the time of his death in June 2010, there was no 
current evidence to show the severity of his disability.  His VA 
treatment records during the relevant time period for increased 
rating claims through the date of his death do not contain the 
results of pulmonary function tests, which is necessary to apply 
the pertinent rating criteria.  The last PFT results of record 
are dated in October 2005.  At that time, only post- 
bronchodilator were reported.  Post-bronchodilator results showed 
FEV-1 of 66.8 percent predicted, and FEV-1/FVC of 61 percent.  
Applying the Veteran's PFT results to the rating criteria, the 
evidence shows that the Veteran met the requirements for the 
assigned 30 percent rating and did not meet the criteria required 
for the next highest rating of 60 percent.

Since claims for accrued benefits purposes can be decided only on 
the evidence that was in the claims folder at the time of the 
Veteran's death, and since there were no results of pulmonary 
function tests after October 2005 (at which time the Veteran met 
the criteria for the assigned 30 percent rating) to show the 
severity of the Veteran's asbestos related pleural disease, 
pulmonary fibrosis, the Board finds that an increased rating for 
accrued benefits purposes must be denied.  

As the preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule does not apply, and the 
appellant's claim of entitlement to a rating in excess of 30 
percent for asbestos related pleural disease, pulmonary fibrosis 
is denied.  See 38 U.S.C.A §5107.

TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for 
any disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected disability 
may be assigned where the veteran is rated at 60 percent or more 
for a single service-connected disability, or rated at 70 percent 
for two or more service-connected disabilities and at least one 
disability is rated at least at 40 percent, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of the service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a). Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to 
any non-service-connected disabilities or the veteran's advancing 
age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2010) (age may 
not be a factor in evaluating service- connected disability or 
unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Here, at the time of his death, the Veteran was service connected 
for asbestos related pleural disease, pulmonary fibrosis 
evaluated as 30 percent disabling; tinnitus evaluated as 10 
percent disabling; nicotine dependence evaluated as 10 percent 
disabling; and a scar on the left anterior chest wall evaluated 
as zero percent disabling, which combine to 40 percent disabling 
since February 2004.  As such, the Veteran did not meet the 
criteria for consideration for entitlement to TDIU on a schedular 
basis because the Veteran did not have a single disability rated 
at 60 percent, or a combined rating at 70 percent for two or more 
service-connected disabilities with at least one disability rated 
at least at 40 percent.

Nevertheless, as previously noted, veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
Therefore, rating boards may submit claims to the Director of the 
Compensation and Pension Service for extraschedular consideration 
in cases of veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  In this case, the RO denied 
referral for consideration of the Veteran's TDIU claim on an 
extraschedular basis in the February 2010 rating decision because 
the evidence failed to show that the Veteran was unemployable due 
to his service-connected disabilities.

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there are 
any unusual or exceptional circumstances present in the Veteran's 
case as to have warranted its referral to the VA Director of the 
Compensation and Pension Service.  In this regard, there has been 
no indication that VA's schedule for rating disabilities is 
insufficient or inadequate to assign ratings for the Veteran's 
service-connected disabilities.
The Board does observe that the Veteran reported in his May 2009 
VA Form 21-8940 that he last worked full-time as a carpenter for 
a construction company in 1989.  The Veteran also reported that 
he had an eighth grade education.  Although the evidence at the 
time of the Veteran's death shows that he was unemployed, the 
fact that the Veteran is unemployed or has difficulty obtaining 
employment is not enough.  As noted above, the question is 
whether the Veteran was capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  The evidence must show that the Veteran was unable 
to secure and follow a substantially gainful occupation by reason 
of his service-connected disabilities alone.

In this case, the evidence of record does not show that the 
Veteran was unable to secure or follow a substantially gainful 
occupation solely as a result of his service-connected 
disabilities.  The Board observes that prior to the Veteran 
filing his claim for a TDIU in May 2009, he was previously denied 
entitlement to a TDIU in a March 2005 Board decision.  The 
Board's decision was affirmed by the Court in an October 2006 
memorandum decision.  

As discussed above, at the time the Veteran filed his claim, he 
was in the terminal stages of cancer and was unable to attend any 
VA examinations to assist in his claim.  The Board concedes that 
from the time the Veteran filed his claim in May 2009 until his 
death in June 2010, he was unable to secure and follow a 
substantially gainful occupation.  However, the evidence in the 
claims file at the time of his death does not indicate that his 
service-connected disabilities rendered him unemployable.  There 
are no medical opinions to indicate that the Veteran's service-
connected disabilities rendered him unemployable.

Between the time of the March 2005 Board decision and the 
Veteran's death in June 2010, no additional medical evidence 
obtained indicated that the Veteran was unemployable due to his 
service-connected disabilities.  Although the medical evidence of 
indicates an overall decline in the Veteran's health as noted by 
the September 2009 examiner, which ultimately led to the Veteran 
being unable to leave his house and therefore, unable to obtain 
or secure substantially gainful employment, the evidence does not 
show that his service-connected disabilities caused him 
unemployability.  As discussed above, the Veteran's rectal cancer 
that metastasized and lead to lung cancer, which in turn led to 
his demise, is not service-connected.  

Upon reviewing the evidence of record, the Board does not doubt 
that the Veteran's service-connected disabilities resulted in a 
significant degree of occupational impairment.  However, the 
evidence of record does not reflect that his service-connected 
disabilities precluded him for obtaining substantially gainful 
employment.  The Board cannot rule out the possibility that the 
Veteran's numerous medical issues precluded employability.  
However, as this is a claim of entitlement to TDIU for accrued 
benefit purposes, only his service-connected disorders may be 
considered.  Likewise, his age may not be considered in this 
context.

In short, the Board has reviewed the medical evidence of record 
in this case but finds that this evidence does not support the 
appellant's contention that the Veteran's service-connected 
disabilities, in and of themselves, were of such severity as to 
preclude his participation in all forms of substantially gainful 
employment.  This is not the sort of "exceptional" case 
contemplated under 38 C.F.R. § 4.16(b) for extra- schedular 
consideration.

The Board is aware of the Veteran's difficulties that he had in 
seeking employment. His contentions regarding this matter are 
evident from his May 2009 application and other lay submissions.  
That having been noted, the Veteran and his wife, as laypersons, 
are unable to provide competent testimony as to matters which 
require medical expertise.  See Espiritu at 494-95.  
Additionally, the fact that a Veteran was unemployed or had 
difficulty obtaining employment is insufficient, in and of 
itself, to establish unemployability.  The relevant question is 
whether the Veteran was capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose at 363.

Overall, the Board concludes that the evidence does not support 
the appellant's argument that the Veteran's service-connected 
disabilities, in and of themselves, rendered him unable to obtain 
or retain substantially gainful employment.  Thus, based on a 
review of the evidence of record, the Board is of the opinion 
that the disability evaluations assigned to the Veteran's 
disorders under the VA Schedule for Rating Disabilities 
accurately reflect the Veteran's overall impairment to his 
earning capacity due to his service- connected disabilities.  
Therefore, a total rating for compensation based on individual 
unemployability due to service-connected disability for accrued 
benefits purposes is not warranted.

Special Monthly Compensation

The appellant contends that prior to his death, the Veteran was 
entitled to a special monthly compensation (SMC) based on aid and 
attendance or due to housebound status.

SMC is payable at a specified rate if the Veteran, as the result 
of service-connected disability, is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2010).

The following will be accorded consideration in determining the 
need for regular aid and attendance: inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination.  38 C.F.R. § 3.352(a) (2010).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal functions 
which the Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only necessary 
that the evidence establish that the Veteran is so helpless as to 
need regular aid and attendance, not that there is a constant 
need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 
222, 224 (1996) (noting that at least one factor listed in § 
3.352(a) must be present for a grant of special monthly pension 
based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a 
proper basis for the determination of whether the Veteran is in 
need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its essential 
character, actually requires that the Veteran remain in bed.  The 
fact that the Veteran has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice.  38 C.F.R. § 3.352(a).

Under 38 U.S.C.A. § 1114(s), special monthly compensation is 
payable if the Veteran has a single service-connected disability 
rated as 100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or bodily 
systems, or (2) is permanently housebound by reason of service-
connected disability or disabilities.  The second requirement is 
met when the Veteran is substantially confined as a direct result 
of service- connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

The Board initially notes that at the time of his death, the 
Veteran did not meet the criteria for special monthly 
compensation at the housebound rate, based on one service-
connected disability rated as 100 percent disabling and a 
separate disability rated at 60 percent or higher.  A letter 
dated in May 2009 from the Veteran's VA physician indicates that 
the Veteran's condition had gravely deteriorated and he was 
unable to leave his home or bed.  However, the letter indicates 
that the Veteran was in the terminal stages of cancer.  As 
discussed above, service connection for the Veteran's cancer is 
not warranted.  Therefore, although he was permanently 
housebound, he was not housebound by reason of service-connected 
disability or disabilities.

Additionally, the Board notes that evidence of record does not 
show that the Veteran's service-connected disabilities caused the 
anatomical loss or loss of use of both feet or one hand and one 
foot, and he was not blind in both eyes.  Consequently, the 
Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 
1114(l) by showing his service- connected disabilities cause him 
to be permanently bedridden or so helpless as to be in need of 
regular aid and attendance under the criteria of 38 C.F.R. § 
3.352(a) set forth above.

In this regard, the medical evidence does not demonstrate that 
the Veteran required regular aid and attendance due to his 
service-connected disabilities.  Rather, the evidence indicates 
that the Veteran's terminal cancer, which was not service-
connected, caused the Veteran to require regular aid and 
attendance.  The Veteran's medical records show that as of April 
2009, the Veteran required hospice care and was dependent on the 
appellant for his activities of daily living.  However, none of 
the medical records show that the Veteran's service-connected 
disabilities of asbestos related pleural disease, pulmonary 
fibrosis; tinnitus; nicotine dependence; and scar on the left 
anterior chest wall caused the Veteran to require regular aid and 
attendance.  

The Board concludes that the evidence does not show that the 
Veteran was permanently bedridden, or so helpless as to be in 
need of regular aid and attendance due to service-connected 
disability.  The Board is sympathetic to the appellant's claim 
since the evidence does show that the Veteran was so helpless as 
to be in need of regular aid and attendance and it is clear that 
the Veteran relied heavily on the appellant to care for him.  
However, the evidence shows that it was the Veteran's nonservice-
connected terminal cancer that caused him to require regular aid 
and attendance.  

In sum, the competent evidence of record does not indicate that 
the Veteran's service-connected disabilities prevented him from 
performing any activities of daily living.  Based on the 
foregoing, the Board finds that the claim for SMC based on aid 
and attendance or housebound status must be denied.

As the preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule does not apply, and the 
appellant's claim of entitlement to special monthly compensation 
based on the need for aid and attendance or at the housebound 
rate for accrued benefit purposes is denied.  See 38 U.S.C.A 
§5107.









CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to a rating in excess of 30 percent for asbestos 
related pleural disease, pulmonary fibrosis for accrued benefit 
purposes is denied.

Entitlement to a total disability rating based on individual 
unemployability for accrued benefit purposes is denied.

Entitlement to special monthly compensation based on aid and 
attendance at the housebound rate for accrued benefit purposes is 
denied.



____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


